DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 11/29/2021.
Claims 1, 10, 13, 14, and 18-20 are amended.
Claims 1-20 are rejected.
Claims 1-20 are pending.

Drawings
The Drawings filed on 07/09/2018 are acceptable for examination purposes.

Specification
The Specification filed on 07/09/2018 is acceptable for examination purposes.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Response to Arguments
In reference to Title Objection
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.

In reference to Claim Rejections - 35 USC § 101 – Signal per se
Applicant’s arguments, filed 11/29/2021, with respect to Claim Rejections - 35 USC § 101 – Signal per se have been fully considered and are persuasive. The Claim Rejections - 35 USC § 101 – Signal per se has been withdrawn in view of amendments.

In reference to Claim Rejections - 35 USC § 101 - Abstract
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In reference to 35 USC § 112(f) - Claim Interpretation
Applicant’s arguments, filed 11/29/2021, with respect to 35 USC § 112(f) - Claim Interpretation have been fully considered and are persuasive. The 35 USC § 112(f) - Claim Interpretation has been withdrawn in view of amendments.

In reference to Claim Rejections - 35 USC § 112(b)
Applicant’s arguments, filed 11/29/2021, with respect to 35 USC § 112(b) have been fully considered and are persuasive. The 35 USC § 112(b) has been withdrawn in view of amendments.

In reference to Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101 - Abstract
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “generate information indicating a positioning of the first data set in a relationship with the one or more second data sets” which is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer elements are the “information processing apparatus”, “a first acquisition section”, “a second acquisition section”, “a generation section”, and “a notification section”. Examiner notes that the claim limitation “wherein the first acquisition section, the second acquisition section, the generation section and the notification section are each implemented via at least one processor and a non-transitory memory” shows that the elements above are generic. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites additional limitations of “acquire a first data set including a combination of input data and output data obtained by inputting the input data into a neural network”, “acquire one or more second data sets including an item identical to the first data set”, and “transmit the information indicating the positioning to an other apparatus to display the information indicating the positioning”, the additional limitations are directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The claim recites the additional element of “wherein the one or more second data sets are acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data”, examiner notes that data perturbation is well-understood, routine, conventional as shown by Yao et al. – “Forecasting and Analysis of Marketing Data Using Neural Networks” in at least § 5.1.
Claim 2 recites an additional step of “the one or more second data sets include an item of identical value to the first data set”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 3 recites an additional step of “in the one or more second data sets, among items included in the input data, a value of a first item is different from the first data set, while a value of a second item other than the first item is identical to the first data set”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 4 recites an additional step of “the information indicating the positioning includes information indicating a relationship between the value of the first item and a value of an item corresponding to the output data in the first data set and the one or more second data sets”. The additional step is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 5 recites an additional step of “the one or more second data sets include a data set generated by the neural network taught on a basis of a data set actually observed in past time”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 6 recites an additional step of “the one or more second data sets include a data set actually observed in past time”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim recites an additional step of “in the one or more second data sets, among items included in the input data, a value of a first item is different from the first data set, while a value of a second item other than the first item and a value of an item corresponding to the output data are identical to the first data set”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 8 recites an additional step of “the information indicating the positioning is information indicating a position of the input data in a distribution of the one or more second data sets for which a value of an item corresponding to the output data is identical to the output data”. The additional step is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 9 recites an additional step of “the information indicating the positioning is information indicating a deviation value of the input data in a distribution of the one or more second data sets for which a value of an item corresponding to the output data is identical to the output data”. The additional step is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 10 recites an additional step of “generate information indicating a response relationship between an input value into a unit of an input layer and an output value from a unit of an output layer, the input layer and the output layer being selected from intermediate layers of the neural network”. The additional step is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 11 recites an additional step of “the information indicating the response relationship is a graph”. The additional step is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 12 recites an additional step of “the information indicating the response relationship is a function”. The additional step is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 13 recites an additional step of “generate information for proposing a removal of a unit in the input layer that does not contribute to an output value from a unit in the output layer”. The additional step is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 14 recites an additional step of “the input data includes attribute information about an evaluation target, and the output data includes an evaluation value of the evaluation target”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 15 recites an additional step of “the evaluation target is real estate, and the evaluation value is a price”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 16 recites an additional step of “the evaluation target is a work of art”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 17 recites an additional step of “the evaluation target is a sport”. The additional step is directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “indicating a positioning of a first data set in a relationship with a second data set including an item identical to the first data set, the first data set including a combination of output data obtained by inputting the input data into a neural network” which is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer elements are the “information processing apparatus”, “an other apparatus”, “a notification section”, “an acquisition section”, and “output section configured”. Examiner notes that the claim limitation “wherein the notification section, the acquisition section, and the output section are each implemented via at least one processor and a non-transitory memory” shows that the elements above are generic. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites additional limitations of “notify […] of input data”, “acquire, […], information indicating a positioning of a first data set in a relationship with a second data set including an item identical to the first data set, the first data set including a combination of output data obtained by inputting the input data into a neural network”, and “display the information indicating the positioning”, the additional limitations are directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The claim recites the additional element of “wherein the second data set is acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data”, examiner notes that data perturbation is well-understood, routine, conventional as shown by Yao et al. – “Forecasting and Analysis of Marketing Data Using Neural Networks” in at least § 5.1.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “generating, […] information indicating a positioning of the first data set in a relationship with the one or more second data sets” which is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer elements are the “information processing apparatus” and “a processor”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites additional limitations of “acquiring a first data set including a combination of input data and output data obtained by inputting the input data into a neural network”, “acquiring one or more second data sets including an item identical to the first data set”, and “transmitting the information indicating the positioning to an other apparatus to display the information indicating the positioning”, the additional limitations are directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The claim recites the additional element of “wherein the one or more second data sets are acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data”, examiner notes that data perturbation is well-understood, routine, conventional as shown by Yao et al. – “Forecasting and Analysis of Marketing Data Using Neural Networks” in at least § 5.1.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “indicating a positioning of a first data set in a relationship with a second data set including an item identical to the first data set, the first data set including a combination of output data obtained by inputting the input data into a neural network” which is directed to a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer elements are the “information processing apparatus”, “an other apparatus”, and “processor”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites additional limitations of “notifying […] of input data” and “acquiring, […], information indicating a positioning of a first data set in a relationship with a second data set including an item identical to the first data set, the first data set including a combination of output data obtained by inputting the input data into a neural network”, the additional limitations are directed to receiving or transmitting data over a network, receiving or transmitting data over a network is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beddo et al. (hereinafter Beddo) US 20130346150 A1 in view of Yao et al. (hereinafter Yao) “Forecasting and Analysis of Marketing Data Using Neural Networks”.
In reference to claim 1. Beddo teaches an information processing apparatus comprising:
“a first acquisition section configured to acquire a first data set including a combination of input data and output data obtained by inputting the input data into a neural network” (Beddo in at least Fig. 5, ¶ [0054]-[0059], and ¶ [0075] discloses the input variables and the forecasting data);
“a second acquisition section configured to acquire one or more second data sets including an item identical to the first data set” (Beddo in at least ¶ [0057] and ¶ [0117] discloses testing the relevance “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”);
“a generation section configured to generate information indicating a positioning of the first data set in a relationship with the one or more second data sets” (Beddo in at least ¶ [0057] and ¶ [0117] discloses the determination of the amount by which the output value of the neural network changes as the non-frozen variable is permuted); and 
“a notification section configured to transmit the information indicating the positioning to an other apparatus to display the information indicating the positioning” (Beddo in at least ¶ [0086] discloses displaying the forecasted information, examiner notes that the information indicates the positioning, and the other apparatus is the display),
“wherein the first acquisition section, the second acquisition section, the generation section and the notification section are each implemented via at least one processor and a non-transitory memory” (Beddo in at least Fig. 5 discloses the processor and memory).

Beddo does not explicitly disclose:
“wherein the one or more second data sets are acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data”, and
However, Yao discloses:
“wherein the one or more second data sets are acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data” (Yao in at least § 5.1 discloses the variable perturbation method), and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Beddo and Yao. Beddo teaches forecasting data related to products. Yao teaches forecasting and analysis of marketing data using neural networks, with perturbation. One of ordinary skill would have motivation to combine Beddo and Yao because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 2. Beddo and Yao teach the information processing apparatus according to claim 1 (as mentioned above), wherein:
Beddo further discloses:
“the one or more second data sets include an item of identical value to the first data set” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”).

In reference to claim 3. Beddo and Yao teach the information processing apparatus according to claim 2 (as mentioned above), wherein:
Beddo further discloses:
“in the one or more second data sets, among items included in the input data, a value of a first item is different from the first data set, while a value of a second item other than the first item is identical to the first data set” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”).

In reference to claim 4. Beddo and Yao teach the information processing apparatus according to claim 3 (as mentioned above), wherein:
Beddo further discloses:
“the information indicating the positioning includes information indicating a relationship between the value of the first item and a value of an item corresponding to the output data in the first data set and the one or more second data sets” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”).

In reference to claim 5. Beddo and Yao teach the information processing apparatus according to claim 2 (as mentioned above), wherein:
Beddo further discloses:
“the one or more second data sets include a data set generated by the neural network taught on a basis of a data set actually observed in past time” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”. See at least ¶ [0003] discloses the historical data).

In reference to claim 6. Beddo and Yao teach the information processing apparatus according to claim 2 (as mentioned above), wherein:
Beddo further discloses:
“the one or more second data sets include a data set actually observed in past time” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”. See at least ¶ [0003] discloses the historical data).

In reference to claim 7. Beddo and Yao teach the information processing apparatus according to claim 2 (as mentioned above), wherein:
Beddo further discloses:
“in the one or more second data sets, among items included in the input data, a value of a first item is different from the first data set, while a value of a second item other than the first item and a value of an item corresponding to the output data are identical to the first data set” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”).

In reference to claim 8. Beddo and Yao teach the information processing apparatus according to claim 7 (as mentioned above), wherein:
Beddo further discloses:
“the information indicating the positioning is information indicating a position of the input data in a distribution of the one or more second data sets for which a value of an item corresponding to the output data is identical to the output data” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”).

In reference to claim 9. Beddo and Yao teach the information processing apparatus according to claim 7 (as mentioned above), wherein:
Beddo further discloses:
“the information indicating the positioning is information indicating a deviation value of the input data in a distribution of the one or more second data sets for which a value of an item corresponding to the output data is identical to the output data” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”).

In reference to claim 10. Beddo and Yao teach the information processing apparatus according to claim 1 (as mentioned above), wherein:
Beddo further discloses:
“the generation section is further configured to generate information indicating a response relationship between an input value into a unit of an input layer and an output value from a unit of an output layer, the input layer and the output layer being selected from intermediate layers of the neural network” (Beddo in at least ¶ [0057] and ¶ [0117] discloses “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”. Examiner notes that neural networks described by Beddo include multiple layers).

In reference to claim 11. Beddo and Yao teach the information processing apparatus according to claim 10 (as mentioned above), wherein:
Beddo further discloses:
“the information indicating the response relationship is a graph” (Beddo in at least Fig. 3 and ¶ [0060] discloses the graph).

In reference to claim 12. Beddo and Yao teach the information processing apparatus according to claim 10 (as mentioned above), wherein:
Beddo further discloses:
“the information indicating the response relationship is a function” (Beddo in at least ¶ [0029]-[0036] discloses a function).

In reference to claim 13. Beddo and Yao teach the information processing apparatus according to claim 10 (as mentioned above), wherein:
Beddo further discloses:
“the generation section is further configured to generate information for proposing a removal of a unit in the input layer that does not contribute to an output value from a unit in the output layer” (Beddo in at least ¶ [0037] and ¶ [0070] discloses “the neural network of the present invention (e.g., neural network 100, etc.) is capable of dynamically adjusting due to changing conditions (or the addition or removal of conditions) and can continue to provide accurate predictive data”).

In reference to claim 18. Beddo teaches an information processing apparatus comprising:
“a notification section configured to notify an other apparatus of input data” (Beddo in at least Fig. 5, ¶ [0054]-[0059], and ¶ [0075] discloses the input variables and the forecasting data);
“an acquisition section configured to acquire, from the other apparatus, information indicating a positioning of a first data set in a relationship with a second data set including an item identical to the first data set, the first data set including a combination of output data obtained by inputting the input data into a neural network” (Beddo in at least ¶ [0057] and ¶ [0117] discloses testing the relevance “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”); and 
“an output section configured to display the information indicating the positioning” (Beddo in at least ¶ [0086] discloses displaying the forecasted information, examiner notes that the information indicates the positioning, and the other apparatus is the display),
“wherein the notification section, the acquisition section, and the output section are each implemented via at least one processor and a non-transitory memory” (Beddo in at least Fig. 5 discloses the processor and memory).

Beddo does not explicitly disclose:
“wherein the second data set is acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data”, and
However, Yao discloses:
“wherein the second data set is acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data” (Yao in at least § 5.1 discloses the variable perturbation method), and
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Beddo and Yao. Beddo teaches forecasting data related to products. Yao teaches forecasting and analysis of marketing data using neural networks, with perturbation. One of ordinary skill would have motivation to combine Beddo and Yao because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 19. Beddo and Yao teach an information processing method comprising:
Beddo further discloses:
“acquiring a first data set including a combination of input data and output data obtained by inputting the input data into a neural network” (Beddo in at least Fig. 5, ¶ [0054]-[0059], and ¶ [0075] discloses the input variables and the forecasting data);
“acquiring one or more second data sets including an item identical to the first data set” (Beddo in at least ¶ [0057] and ¶ [0117] discloses testing the relevance “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”);
“generating, by a processor, information indicating a positioning of the first data set in a relationship with the one or more second data sets” (Beddo in at least ¶ [0057] and ¶ [0117] discloses the determination of the amount by which the output value of the neural network changes as the non-frozen variable is permuted); and 
“transmitting the information indicating the positioning to an other apparatus to display the information indicating the positioning” (Beddo in at least ¶ [0086] discloses displaying the forecasted information, examiner notes that the information indicates the positioning, and the other apparatus is the display),

Yao further discloses:
“wherein the one or more second data sets are acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data” (Yao in at least § 5.1 discloses the variable perturbation method), and

In reference to claim 20. Beddo and Yao teach an information processing method comprising:
“notifying an other apparatus of input data” (Beddo in at least Fig. 5, ¶ [0054]-[0059], and ¶ [0075] discloses the input variables and the forecasting data);
“acquiring, by a processor, from the other apparatus, information indicating a positioning of a first data set in a relationship with a second data set including an item identical to the first data set, the first data set including a combination of output data obtained by inputting the input data into a neural network” (Beddo in at least ¶ [0057] and ¶ [0117] discloses testing the relevance “freezing the values of all of the input variables except one, and permuting the value of the one “non-frozen variable. As one of skill in the art will appreciate, the amount by which the output value of the neural network changes as the non-frozen variable is permuted is a measure of the relevance of the non-frozen variable to the forecasting results”); and
displaying the information indicating the positioning”,
wherein the second data set is acquired by executing computation of the neural network with a disturbance added to the input data or a backpropagation with an error added to the output data

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beddo et al. (hereinafter Beddo) US 20130346150 A1 in view of Yao et al. (hereinafter Yao) “Forecasting and Analysis of Marketing Data Using Neural Networks” in view of Humphries et al. (hereinafter Humphries) US 11093982 B1.
In reference to claim 14. Beddo and Yao teach the information processing apparatus according to claim 1 (as mentioned above), wherein:
Beddo and Yao do not explicitly disclose:
“the input data includes attribute information about an evaluation target, and the output data includes an evaluation value of the evaluation target”.
However, Humphries discloses:
“the input data includes attribute information about an evaluation target, and the output data includes an evaluation value of the evaluation target” (Humphries in at least Col. 4 lines 21-32 discloses predicting a house value based on house attributes).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Beddo, Yao, and Humphries. Beddo teaches forecasting data related to products. Yao teaches forecasting and analysis of marketing data using neural networks, with perturbation. Humphries teaches predicting home values based on house attributes. One of ordinary skill would have motivation to combine Beddo, Yao, and Humphries because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 15. Beddo, Yao, and Humphries teach the information processing apparatus according to claim 14 (as mentioned above), wherein:
Humphries further teaches:
“the evaluation target is real estate, and the evaluation value is a price” (Humphries in at least Col. 4 lines 21-32 discloses predicting a house value based on house attributes).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Beddo et al. (hereinafter Beddo) US 20130346150 A1 in view of Yao et al. (hereinafter Yao) “Forecasting and Analysis of Marketing Data Using Neural Networks” in view of Shmuel Sherman (hereinafter Sherman) US 20150025918 A1.
In reference to claim 16. Beddo and Yao teach the infom1ation processing apparatus according to claim 14 (as mentioned above), wherein:
Beddo and Yao do not explicitly disclose:
“the evaluation target is a work of art”.
However, Sherman discloses:
“the evaluation target is a work of art” (Sherman in at least ¶ [0031] “a sports team, concert promoter, theater, or venue (for example, using the forecast model program)”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Beddo, Yao, and Sherman. Beddo teaches forecasting data related to products. Yao teaches forecasting and analysis of marketing data using neural networks, with perturbation. Sherman teaches managing ticket inventory using forecasting. One of ordinary skill would have motivation to combine Beddo, Yao, and Sherman because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 17. Beddo and Yao teach the information processing apparatus according to claim 14 (as mentioned above), wherein:
Beddo and Yao do not explicitly disclose:
“the evaluation target is a sport”.
However, Sherman discloses:
“the evaluation target is a sport” (Sherman in at least ¶ [0031] “a sports team, concert promoter, theater, or venue (for example, using the forecast model program)”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Beddo, Yao, and Sherman. Beddo teaches forecasting data related to products. Yao teaches forecasting and analysis of marketing data using neural networks, with perturbation. Sherman teaches managing ticket inventory using forecasting. One of ordinary skill would have motivation to combine Beddo, Yao, and Sherman because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126